Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of August 19, 2016 and effective as of August 19, 2016 (the
“Effective Date”), by and between Echo Global Logistics, Inc., a Delaware
corporation (the “Company”), and Douglas R. Waggoner (“Waggoner”).

 

WHEREAS, the Company has employed Waggoner, most recently as Chief Executive
Officer of the Company;

 

WHEREAS, the Company and Waggoner were parties to an amended and restated
employment agreement dated October 7, 2013 (the “Prior Agreement”); and

 

WHEREAS, the parties desire to enter into a new employment agreement reflecting
the terms of Waggoner’s continuing employment.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound, the parties hereby agree
as follows:

 

1.                                      Employment; Position and Duties.  The
Company agrees to continue to employ Waggoner, and Waggoner agrees to continue
to be employed by the Company, upon the terms and conditions of this Agreement. 
Waggoner shall be employed by the Company as the Company’s Chief Executive
Officer reporting to the Board of Directors of the Company (the “Board”).  In
this capacity, Waggoner agrees to devote his full time, energy and skill to the
faithful performance of his duties herein, and shall perform the duties and
carry out the responsibilities assigned to him to the best of his ability and in
a diligent, businesslike and efficient manner.  Waggoner’s duties shall include
all those duties customarily performed by the Chief Executive Officer, as well
as those additional duties commensurate with his position as Chief Executive
Officer that may be reasonably assigned by the Board.  Waggoner shall comply
with any policies and procedures established for Company employees, including,
without limitation, those policies and procedures contained in the Company’s
employee handbook previously delivered to Waggoner.

 

2.                                      Board Meetings.  Waggoner shall be
entitled to attend all meetings of the Board; provided, that the Board may
exclude Waggoner from all or any portion of a meeting if the Board believes in
good faith that such exclusion is reasonably necessary for the effective conduct
of business by the Board or management of the Company or to preserve the
confidentiality or privileged nature of certain information.

 

3.                                      Term of Employment.  This Agreement
shall become effective, and the Prior Agreement shall have terminated in
accordance with its terms, upon the Effective Date.  The terms of this Agreement
shall supersede the terms of the Prior Agreement in their entirety. The term of
Waggoner’s employment under this Agreement (the “Term”) shall commence on the
Effective Date and shall continue until and expire on December 31, 2019, as may
be extended in accordance with this Section 3 and unless earlier terminated by
either party, in accordance with the terms of this Agreement.  The Term shall be
extended automatically without further action by either party by one
(1) additional year (added to the end of the Term), and then on each succeeding
annual anniversary thereafter, unless either party shall have given written
notice to the other party, prior to the date that is ninety (90) days before
such extension would otherwise have become effective, electing not to further
extend the Term (a “Non-

 

--------------------------------------------------------------------------------


 

Renewal of the Term”), in which case, Waggoner’s employment shall terminate on
the date upon which the extension would otherwise have become effective (unless
earlier terminated in accordance with this Agreement).  This Agreement may be
terminated by Waggoner or by the Company through a majority vote of the Board,
at any time, with or without Cause (as defined below).  Upon the termination of
Waggoner’s employment with the Company for any reason, neither party shall have
any further obligation or liability under this Agreement to the other party,
except as set forth in Sections 5, 7, 8, 9, 10, 11, and 12 of this Agreement. A
Non-Renewal of the Term by the Company shall be treated for all purposes under
this Agreement as a termination of Waggoner’s employment without Cause.

 

4.                                      Compensation.  Waggoner shall be
compensated by the Company for his services as follows:

 

(a)                                 Base Salary.  Waggoner shall be paid an
initial base salary of $760,000 per year in accordance with the Company’s normal
payroll procedures.  Increases in Waggoner’s base salary, if any, shall be as
approved by the Board or its compensation committee.

 

(b)                                 Benefits.  During the Term, Waggoner shall
have the right, on the same basis as other members of senior management of the
Company, to participate in and to receive benefits under the Company’s executive
and employee benefit plans, insurance programs and/or indemnification
agreements, as may be in effect from time to time, subject to any applicable
waiting periods and other restrictions.  In addition, Waggoner shall be entitled
to the benefits afforded to other members of senior management under the
Company’s vacation, holiday and business expense reimbursement policies. 
Waggoner’s vacation benefits shall accrue at a rate not less than four (4) weeks
per year.

 

(c)                                  Incentive Compensation.  In addition to the
base salary, Waggoner shall be eligible to receive an annual performance bonus
(“Performance Bonus”) to be approved from time to time by the Board or its
compensation committee.  The Performance Bonus shall be paid within the
two-and-one-half (2½) month period ending on the fifteenth (15th) day of the
third (3rd) month following the end of the Company’s fiscal year. Waggoner shall
also be eligible to participate in the Company’s equity incentive plans, as
approved from time to time by the Board or its compensation committee, including
the Amended and Restated Echo Global Logistics, Inc. 2008 Stock Incentive Plan,
as amended, and any successor plan (the “2008 Plan”).

 

(d)                                 Expenses.  In addition to reimbursement for
business expenses incurred by Waggoner in the normal and ordinary course of his
employment by the Company pursuant to the Company’s standard business expense
reimbursement policies and procedures, the Company shall reimburse Waggoner for
the full amount of his medical insurance costs should he elect to participate in
the Company’s medical insurance program(s).

 

(e)                                  Automobile Allowance and Insurance Costs.
The Company also agrees to pay, in an amount not to exceed $31,500 in the
aggregate annually, a monthly automobile allowance and premiums for a  life
insurance policy in effect prior to the Effective Date.  Upon the termination of
his employment with the Company, the responsibility for payment of premiums
shall revert to Waggoner. Waggoner reserves the right at all times to designate
the beneficiary of the policy.

 

5.                                      Benefits Upon Termination.

 

(a)                                 Termination for Cause; Termination for Other
than Good Reason; Termination Upon Death or Disability.  In the event of the
termination of Waggoner’s employment by the Company for

 

2

--------------------------------------------------------------------------------


 

Cause (as defined below), the termination of Waggoner’s employment by Waggoner
for any reason other than Good Reason (as defined below), or the termination of
Waggoner’s employment by reason of his death or Disability (as defined below),
Waggoner shall be entitled to no further compensation or benefits from the
Company other than those earned and/or vested under Sections 4(a), 4(b), and
4(c) through the date of termination.  All unvested equity awards issued under
the 2008 Plan shall be terminated immediately as of the date of termination. 
For the avoidance of doubt, vested equity awards issued under the 2008 Plan and
held by Waggoner as of the date of termination shall otherwise remain subject to
the terms and conditions of the applicable award agreement(s) and the 2008 Plan.

 

For purposes of this Agreement, a termination for “Cause” occurs if Waggoner’s
employment is terminated by the Company for any of the following reasons:

 

(i)                                     his material breach of any provision of
this Agreement, provided that in those instances in which his material breach is
capable of being cured, Waggoner has failed to cure within a thirty (30) day
period after notice from the Company;

 

(ii)                                  theft, dishonesty, or falsification of any
employment or Company records by Waggoner;

 

(iii)                               the reasonable determination by the Board
that Waggoner has committed an act or acts constituting a felony or any act
involving moral turpitude; or

 

(iv)                              the reasonable determination by the Board that
Waggoner has engaged in willful misconduct or gross negligence that has had a
material adverse effect on the Company’s reputation or business.

 

For purposes of this Agreement, a termination for “Good Reason” occurs if
Waggoner terminates his employment for any of the following reasons and within
two years of the initial existence of such reason:

 

(i)                                     the Company reduces Waggoner’s base
salary or incentive compensation opportunity below the levels in effect as of
the Effective Date (other than any across-the-board, pro rata reduction of no
more than ten percent (10%) applicable to all senior executives of the Company);

 

(ii)                                  the Company materially reduces Waggoner’s
duties or responsibilities below what is customary for a Chief Executive Officer
or President of a business that is similar to the Company without Waggoner’s
consent, including a requirement that Waggoner report to a corporate officer or
employee instead of reporting directly to the Board;

 

(iii)                               the Company requires Waggoner to relocate
his office more than one-hundred (100) miles from the current office of the
Company without his consent; or

 

(iv)                              the Company has materially breached the terms
of this Agreement.

 

If one or more of the above conditions exist, Waggoner must provide notice to
the Company within a period not to exceed ninety (90) days of the initial
existence of the condition.  Upon such notice, the Company shall have a period
of thirty (30) days during which it may remedy the condition.

 

For purposes of this Agreement, a termination for “Disability” occurs if
Waggoner’s employment is terminated due to Disability as defined under the 2008
Plan.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Termination Without Cause or Termination for
Good Reason.  If Waggoner’s employment is terminated by the Company without
Cause (including due to a Non-Renewal of the Term by the Company), or if
Waggoner’s employment is terminated by Waggoner for Good Reason, Waggoner shall
be entitled to:

 

(i)                                     receive an amount equal to the product
of two (2) times the sum of (A) Waggoner’s base salary as in effect on the date
of termination, and (B) the greater of (x) the average of the three (3) most
recent annual Performance Bonuses received by Waggoner preceding the date of his
termination or (y) Waggoner’s target annual Performance Bonus in effect as of
the date of his termination, payable in equal installments over a twenty-four
(24) month period following the termination of Waggoner’s employment in
accordance with the Company’s normal payroll procedures, provided, however, that
for purposes of this Section 5(b)(i), Waggoner shall be considered to have
received a Performance Bonus of $0 for any year in which a Performance Bonus is
not actually paid;

 

(ii)                                  immediate vesting of such portion of
outstanding unvested equity awards issued under the 2008 Plan as would have
vested based solely on the passage of  time and continued employment had
Waggoner remained employed for an additional twelve (12) months following the
date of termination, unless the applicable award agreement(s) provides for more
favorable vesting treatment in the event of a termination described in this
Section 5(b), in which case the terms of the applicable award agreement shall
apply and supersede this Section 5(b)(ii) (provided, that any outstanding
unvested equity awards issued under the 2008 Plan that would have vested based
on performance shall be governed by the terms of the applicable award
agreement(s), except as otherwise provided herein); and

 

(iii)                               if Waggoner qualifies for and elects COBRA
continuation coverage with respect to health benefits for Waggoner and his
dependents, Waggoner shall receive cash payments equal to the amount of such
COBRA premiums for the period ending on the earlier of:  (A) twenty-four (24)
months following the termination, (B) the date Waggoner has secured comparable
benefits through another organization’s benefits program or (C) the date
Waggoner otherwise becomes ineligible for continuation coverage pursuant to
COBRA.  Notwithstanding the foregoing, this Section 5(b)(iii) shall cease to
apply as of the effective date of any regulation or other guidance under which
payment of such component would be deemed to violate any nondiscrimination
requirements under the Patient Protection and Affordable Care Act.

 

For the avoidance of doubt, vested equity awards issued under the 2008 and held
by Waggoner as of the date of termination (including awards that vested upon
Waggoner’s termination of employment pursuant to this Agreement) shall otherwise
remain subject to the terms and conditions of the applicable award
agreement(s) and the 2008 Plan.

 

Notwithstanding anything to the contrary herein, no payments shall be due under
this Section 5(b) unless and until Waggoner shall have executed a general
release and waiver of claims against the Company (the “Release”), in a form
reasonably satisfactory to the Company, and the execution of such Release shall
be a condition to Waggoner’s rights under this Section 5(b).  Such Release shall
be delivered to Waggoner within ten (10) business days of Waggoner’s termination
of employment, and no payments pursuant to Section 5(b) shall be made prior to
the date that both (i) Waggoner has delivered an original, signed Release to the
Company and (ii) the revocability period (if any) has elapsed; provided however,
that any payments that would otherwise have been made prior to such date but for
the fact that Waggoner had not yet delivered an original, signed Release (or the
revocability period had not yet elapsed) shall be made as soon as
administratively practicable but not later than the seventy-

 

4

--------------------------------------------------------------------------------


 

fourth (74th) day following Waggoner’s termination of employment.  Waggoner must
deliver an original, signed Release to the Company within ten (10) business days
(or such longer period if required by law) after receipt of the same from the
Company as a condition to receiving any payments or benefits described in
Section 5(b).

 

6.                                      Section 409A.

 

(a)                                 To the extent that an amount is payable to
Waggoner hereunder upon termination of his employment, and to the extent that
such amount is considered to be deferred compensation subject to Section 409A of
the Internal Revenue Code of 1986, as amended, and the interpretive guidance
issued thereunder (“Section 409A”), (i) such termination of employment under
this Agreement shall be construed to mean a “separation from service” as defined
in Section 409A, and (ii) except to the extent earlier payment is permitted by
Section 409A, if it is determined that Waggoner is a “specified employee” as
defined in Section 409A, the Company shall delay the payment of such amount for
six (6) months after the termination of his employment (or until his death, if
earlier) or for such other amount of time as may be necessary to comply with the
requirements of Section 409A.

 

(b)                                 This Agreement is intended to comply and
shall be administered in a manner that is intended to comply with Section 409A,
including the exceptions for short-term deferrals, separation pay arrangements,
reimbursements, and in-kind distributions.  This Agreement shall be construed
and interpreted in accordance with such intent.  Each payment made under this
Agreement shall be designated as a separate payment within the meaning of
Section 409A.  The parties agree to make such other amendments to this Agreement
as are necessary to comply with the requirements of Section 409A.

 

7.                                      Change of Control.

 

(a)                                 If, during the three (3) months prior to the
public announcement of a proposed Change of Control, or at any time within
twelve (12) months following a Change of Control, Waggoner’s employment is
terminated by the Company for any reason other than Cause (including due to a
Non-Renewal of the Term by the Company), or terminated by Waggoner for Good
Reason, Waggoner shall be entitled to (i) the compensation and benefits outlined
under Section 5(b) above, except that (A) the amount payable under
Section 5(b)(i) shall be paid, to the extent such amount is not subject to
Section 409A, in a lump sum as soon as administratively practicable following
the date the Release becomes nonrevocable in accordance with Section 5(b) but
not later than the seventy-fourth (74th) day following Waggoner’s termination of
employment (the “Exempt Amount”) and (B) any amount payable under
Section 5(b)(i) other than the Exempt Amount shall be paid in installments in
accordance with Section 5(b), (ii) immediate vesting of all outstanding unvested
equity awards issued under the 2008 Plan that would have vested based solely on
the passage of time and continued employment, and (iii) immediate vesting of any
outstanding unvested equity awards issued under the 2008 Plan that would have
vested based on performance at the greater of target or actual performance
through the date of the Change of Control. For purposes of the preceding
sentence, the portion of the Exempt Amount resulting from application of the
“two times/two year” exemption in Treas. Reg. 1.409A-1(b)(9)(iii) shall be
allocated to scheduled installments under Section 5(b)(i) in reverse
chronological order (beginning with the twenty-fourth (24th) month) until such
exemption amount is exhausted.  For the avoidance of doubt, vested equity awards
issued under the 2008 Plan and held by Waggoner as of the date of termination
(including awards that vested upon Waggoner’s termination of employment pursuant
to this Agreement) shall otherwise remain subject to the terms and conditions of
the applicable award agreement(s) and the 2008 Plan.  For purposes of this
Agreement, a “Change of Control” shall have the same meaning as the term “Change
of Control” set forth in the 2008 Plan.

 

5

--------------------------------------------------------------------------------


 

(b)                                 In the event of a Change of Control,
Waggoner shall be entitled to immediate vesting of fifty percent (50%) (which
percentage shall be applied proportionally to each tranche of unvested equity
awards scheduled to vest following the date of such Change of Control) of
(i) all outstanding unvested equity awards issued under the 2008 Plan that would
have vested based solely on the passage of time and continued employment and
(ii) any outstanding unvested equity awards issued under the 2008 Plan that
would have vested based on performance (determined using the greater of target
or actual performance through the date of the Change of Control); provided, that
if the applicable award agreement(s) provides for more favorable vesting
treatment in the event of a Change of Control, the terms of the applicable award
agreement shall apply and supersede this Section 7(b).  For the avoidance of
doubt, vested equity awards issued under the 2008 Plan and held by Waggoner as
of the date of a Change of Control (including awards that vested upon a Change
of Control pursuant to this Agreement) shall otherwise remain subject to the
terms and conditions of the applicable award agreement(s) and the 2008 Plan.

 

8.                                      Employee Inventions and Proprietary
Rights Assignment Agreement.  Waggoner agrees to abide by the terms and
conditions of the Company’s standard Employee Inventions and Proprietary Rights
Assignment Agreement as executed by Waggoner and attached hereto as Exhibit A.

 

9.                                      Covenants Not to Compete or Solicit. 
During Waggoner’s employment and for a period of (i) twenty-four (24) months
following the termination of Waggoner’s employment if Waggoner’s employment
terminates pursuant to Sections 5(b) or 7(a) hereof or (ii) twelve (12) months
following the termination of Waggoner’s employment for any other reason,
Waggoner shall not, anywhere in the Geographic Area (as defined below), other
than on behalf of the Company or with the prior written consent of the Company,
directly or indirectly:

 

(a)                                 perform services for (whether as an
employee, agent, consultant, advisor, independent contractor, proprietor,
partner, officer, director or otherwise), have any ownership interest in (except
for passive ownership of one percent (1%) or less of any entity whose securities
have been registered under the Securities Act or Section 12 of the Securities
Exchange Act of 1934, as amended), or participate in the financing, operation,
management or control of, any firm, partnership, corporation, entity or business
that engages or participates in a “competing business purpose” (as defined
below);

 

(b)                                 induce or attempt to induce any customer,
potential customer, supplier, licensee, licensor or business relation of the
Company to cease doing business with the Company, or in any way interfere with
the relationship between any customer, potential customer, supplier, licensee,
licensor or business relation of the Company or solicit the business of any
customer or potential customer of the Company, whether or not Waggoner had
personal contact with such entity; and

 

(c)                                  solicit, encourage, hire or take any other
action which is intended to induce or encourage, or has the effect of inducing
or encouraging, any employee or independent contractor of the Company or any
subsidiary of the Company to terminate his employment or relationship with the
Company or any subsidiary of the Company, other than in the discharge of his
duties as an officer of the Company.

 

In the event that Waggoner receives a waiver of the “non-competition” provision
from the Company, which the Company may or may not grant in its sole discretion,
Waggoner agrees that he will waive any further claim for severance and insurance
benefits beginning on the date of his employment with a new organization,
provided that such new employment is comparable to Waggoner’s employment with
the Company in terms of salary and benefits.

 

6

--------------------------------------------------------------------------------


 

For the purpose of this Agreement, the term “competing business purpose” shall
mean the sale or provision of any transportation or logistics-related services
that are competitive with in any manner the services sold or offered by the
Company during the Term.  The term “Geographic Area” shall mean the United
States of America.

 

The covenants contained in this Section 9 shall be construed as a series of
separate covenants, one for each county, city, state, or any similar subdivision
in any Geographic Area.  Except for geographic coverage, each such separate
covenant shall be deemed identical in terms to the covenant contained in the
preceding subsections.  If, in any judicial proceeding, a court refuses to
enforce any of such separate covenants (or any part thereof), then such
unenforceable covenant (or such part) shall be eliminated from this Agreement to
the extent necessary to permit the remaining separate covenants (or portions
thereof) to be enforced.  In the event that the provisions of this Section 9 are
deemed to exceed the time, geographic or scope limitations permitted by
applicable law, then such provisions shall be reformed to the maximum time,
geographic or scope limitations, as the case may be, permitted by applicable
laws.

 

For the avoidance of doubt, the obligations set forth in Section 8 and this
Section 9 shall survive the termination of Waggoner’s employment for any reason.

 

10.                               Equitable Remedies.  Waggoner acknowledges and
agrees that the agreements and covenants set forth in Sections 8 and 9 are
reasonable and necessary for the protection of the Company’s business interests,
that irreparable injury will result to the Company if Waggoner breaches any of
the terms of such covenants, and that in the event of Waggoner’s actual or
threatened breach of any such covenants, the Company will have no adequate
remedy at law.  Waggoner accordingly agrees that, in the event of any actual or
threatened breach by Waggoner of any of such covenants, the Company will be
entitled to seek immediate injunctive and other equitable relief, without
posting any bond and without the necessity of showing actual monetary damages. 
Nothing in this Section 10 will be construed as prohibiting the Company from
pursuing any other remedies available to it for such breach or threatened
breach, including the recovery of any damages that it is able to prove.

 

11.                               Dispute Resolution.   In the event of any
dispute or claim relating to or arising out of this Agreement (including, but
not limited to, any claims of breach of contract, wrongful termination or age,
sex, race or other discrimination), Waggoner and the Company agree that all such
disputes shall be fully and finally resolved by binding arbitration conducted by
the American Arbitration Association in Chicago, Illinois in accordance with its
National Employment Dispute Resolution rules, as those rules are currently in
effect (and not as they may be modified in the future).  Waggoner acknowledges
that by accepting this arbitration provision he is waiving any right to a jury
trial in the event of such dispute. Notwithstanding the foregoing, this
arbitration provision shall not apply to any disputes or claims relating to or
arising out of the misuse or misappropriation of trade secrets or proprietary
information.

 

12.                               Attorneys’ Fees.  Waggoner shall be entitled
to recover from the Company his reasonable attorneys’ fees and costs if he
prevails in an action to enforce any right arising out of this Agreement.  Such
payment will be made as soon as practicable but no later than the fifteenth
(15th) day of the third (3rd) month of the year following the year in which the
action to enforce his rights is finalized.

 

13.                               Governing Law.  This Agreement has been
executed in the State of Illinois, and Waggoner and the Company agree that this
Agreement shall be interpreted in accordance with and governed by the laws of
the State of Illinois, without regard to its conflicts of laws principles.

 

7

--------------------------------------------------------------------------------


 

14.                               Successors and Assigns.  This Agreement shall
inure to the benefit of and be binding upon the Company and its successors and
assigns, provided that successor or assignee is the successor to substantially
all of the assets of the Company, or a majority of its then outstanding Shares,
and that such successor or assignee assumes the liabilities, obligations and
duties of the Company under this Agreement, either contractually or as a matter
of law.  In view of the personal nature of the services to be performed under
this Agreement by Waggoner, he shall not have the right to assign or transfer
any of his rights, obligations or benefits under this Agreement, except as
otherwise noted herein.

 

15.                               Entire Agreement.  This Agreement, including
its attached Exhibits, constitutes the entire employment agreement between
Waggoner and the Company regarding the terms and conditions of his employment,
with the exception of those provisions of the 2008 Plan (and any predecessor
plan) and related award agreements incorporated by reference pursuant to
Sections 5 and 7.  This Agreement supersedes all prior negotiations,
representations or agreements between Waggoner and the Company, whether written
or oral, concerning Waggoner’s employment.

 

16.                               No Conflict.  Waggoner represents and warrants
to the Company that neither his entry into this Agreement nor his performance of
his obligations hereunder will conflict with or result in a breach of the terms,
conditions or provisions of any other agreement or obligation to which Waggoner
is a party or by which Waggoner is bound, including, without limitation, any
non-competition or confidentiality agreement previously entered into by
Waggoner.

 

17.                               Validity.  Except as otherwise provided in
Section 9, above, if any one or more of the provisions (or any part thereof) of
this Agreement shall be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions (or any
part thereof) shall not in any way be affected or impaired thereby.

 

18.                               Modification. This Agreement may not be
modified or amended except by a  written agreement signed by Waggoner and the
Company.

 

19.                               Withholding.  All payments made to Waggoner
pursuant to this Agreement shall be subject to applicable withholding taxes, if
any, and any amount so withheld shall be deemed to have been paid to Waggoner
for purposes of amounts due to Waggoner under this Agreement.

 

20.                               Adjustments Due to Excise Tax.

 

(a)                                 If it is determined that any amount or
benefit to be paid or payable to Waggoner under this Agreement or otherwise in
conjunction with his employment (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise in
conjunction with his employment) would give rise to liability of Waggoner for
the excise tax imposed by Section 4999 of the Internal Revenue Code, as amended
from time to time, or any successor provision (the “Excise Tax”), then the
amount or benefits payable to Waggoner (the total value of such amounts or
benefits, the “Payments”) shall be reduced by the Company to the extent
necessary so that no portion of the Payments to Waggoner is subject to the
Excise Tax.  Such reduction shall only be made if the net amount of the
Payments, as so reduced (and after deduction of applicable federal, state, and
local income and payroll taxes on such reduced Payments other than the Excise
Tax (collectively, the “Deductions”)) is greater than the excess of (i) the net
amount of the Payments, without reduction (but after making the Deductions),
over (ii) the amount of Excise Tax to which Waggoner would be subject in respect
of such Payments.   In the event Payments are required to be reduced pursuant to
this Section

 

8

--------------------------------------------------------------------------------


 

20(a), Waggoner shall designate the order in which such amounts or benefits
shall be reduced in a manner consistent with Section 409A.

 

(b)                                 The independent public accounting firm
serving as the Company’s auditing firm, or such other accounting firm, law firm
or professional consulting services provider of national reputation and
experience reasonably acceptable to the Company and Waggoner (the
“Accountants”), shall prepare all calculations and make all determinations under
this Section 20, including the assumptions to be used in arriving at any
calculations.  For purposes of making the calculations and determinations under
this Section 20, the Accountants and each other party may make reasonable
assumptions and approximations concerning the application of Section 280G and
Section 4999 of the Internal Revenue Code.  The Company and Waggoner shall
furnish to the Accountants and each other such information and documents as the
Accountants and each other may reasonably request to make the calculations and
determinations under this Section 20.  The Company shall bear all costs the
Accountants incur in connection with any calculations contemplated hereby.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first written above.

 

 

Echo Global Logistics, Inc.

 

 

 

 

 

By:

/s/ David B. Menzel

 

Name:

David B. Menzel

 

Its:

President and Chief Operating Officer

 

 

 

 

 

/s/ Douglas R. Waggoner

 

Douglas R. Waggoner

 

10

--------------------------------------------------------------------------------